Case 1:21-cv-03388-DLC Document1i Filed 05/25/21 Page 1lof3

Comporatien Cosel THE CITY OF NEW YORK Special Assistant Corporation Counsel
LAW Cell: (917) 499-8632
DEPARTMENT
100 CHURCH STREET
NEW YORK, NY 10007
May 25, 2021
VIA ECF > em |
Hon. Denise L. Cote ‘Vi F MO Ei, | i $e IRR Ga
Daniel Patrick Moynihan United States Courthouse mo TN Pas u ED
500 Pearl Street

New York, NY 10007
Re. MS. 0.0.0. ES. v. NYC. Dept of Educ., 21-cv-3388 (DLC)(SN)
Dear Judge Cote:

Iam a Special Assistant Corporation Counsel in the office of Corporation Counsel James
E. Johnson, attorney for Defendant in the above-referenced action, wherein Plaintiff seeks solely
attorney’s fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. (“IDEA”), as well as for
this action.

I write to respectfully request a 90-day stay of this action (including the June 25, 2021
initial conference and Defendant’s July 13, 2021 deadline to respond to the complain), pending
Plaintiff’s counsel’s provision to Defendant of relevant attorney billing records, and to
respectfully request that Plaintiff be directed to provide those records no later than June 4, 2021.
Despite dozens of requests from my office over the past several months in many similar cases
brought by the Roller firm, Counsel continues to fail to provide the records in these cases until
Defendant seeks orders to compel and to stay. In just the past few weeks, several judges on the
Southern District bench have ordered the Roller firm to provide billing records to this office, and
have also imposed 90-day stays so that the Defendant can prepare the cases for settlement
negotiations. See JW. obo M.W. v. NYC Dept of Educ., 21-cv-2300 (GHW)(KNF) (ECF No.
12); G.S. obo D.S. v. NYC Deptt of Educ., 20-cv-10729 (GHW)(DCF) (ECF No. 15) and 7K. e¢
al v. NYC Dept of Educ., 20-cv-10514 (JPC)(SN) (ECF No. 8). Indeed, there is now a
substantial collection of Orders issued by judges of this District staying these cases and

 
Case 1:21-cv-03388-DLC Document11 Filed 05/25/21 Page 2 of 3

compelling the Roller firm to produce “contemporaneous” billing records to the defendant so
that the matters can be settled.!

By way of background, the overwhelming majority of fee claims following IDEA
administrative proceedings are resolved amicably between a plaintiffs counsel and the DOE,
without the need for a federal action. Of the small portion of fee claims that do not resolve
through settlement with DOE, once a federal action is filed, they are routinely settled without
further litigation following negotiations between a plaintiff's counsel and the New York City
Law Department (with final approval by the New York City Comptroller). A small fraction of
the federal filings do not settle and go to motion practice, This case, as well as many others filed
by the Roller firm, is an outlier in that Plaintiff's counsel never sought to reach a resolution with
the DOE or the Law Department before filing this suit.

We do not understand Plaintiffs delay. The records at issue should be casy to produce as
they are required to be prepared contemporaneously with the work Plaintiff's counsel purports to
have performed in the underlying proceeding. Indeed, on September 11, 2020, Judge Woods
granted, in-part, the City’s motion for a stay after voicing concer over the delay:

As a brief aside for counsel for plaintiff [Ms. Roller], if you are running these cases, the
underlying hearings, if you’re keeping contemporaneous time records as you go while
litigating the case, the process of presenting the records shouldn’t be much more than
pressing “print.” What’s the impediment here? The obligation is to create and maintain
contemporaneous time records, which would be what you would be presenting to the
Court. I expect, if you were to be litigating this in front of me, you would not be
recreating your time records or reconstructing them, Instead, you would be printing out
the contemporaneous time records, meaning records that you had made at the time of the
representation. So it’s not really clear to me why it would be that there is a time lag
involved in the presentation of these records if indeed you are, as you are supposed to
when you present motions to the Court, presenting contemporaneous time records,

1 Judge Failla noted Ms. Roller’s modus operandi of unresponsiveness, and issued an order to compel production of
billing records in another IDEA fees-only case brought by the Roller firm:

The Court has been waiting to see if Plaintiff would file any sort of response to Defendant’s letter.
However, given that any such response would have been due yesterday, and given the Court’s
familiarity with Ms. Roller’s modus operandi, the Court will GRANT Defendant’s requests. This
action is hereby STAYED through December 25, 2020.

See Order in FS. obo D.M. v. N.Y.C, Dept of Educ., 20-cv-4538 (KPF)(OTW) (ECF No, 9}. Indeed, five other
judges of the Southern District imposed 90-day stays, and ordered the Roller Firm to provide relevant attorney
billing records within a week’s time. See Order dated September 28, 2020 in.LS. obo M.S. vy NYC. Dept of Educ.,
20-cv-2105 (PAE)(ILC) (ECF No. 10); Order dated September 25, 2020 in FS. obo JM. ve NYC. Dept of Edue.,
20-cv-4538 (KPF)(OTW) (ECF No. 9}; Order dated September 24, 2020 in J. obo LJ. ve NYC. Dept, of Educ, 20-
cv-05214 (JIGK)(SDA) (ECF No. 7); Order dated September 24, 2020 in M.D. obo LF v, N.XC, Dept of Educ., 20-
cv-00694 (CM)(DCF) (ECF No. 14); Order dated September 11, 2020 in H.D. obo ED. v, NLC. Dept of Educ., 20-
ev-2238 (KPF)(GWG) (ECF No. 14).; Order dated October 1, 2020 in LO. obo G.O. v. NYC, Dep't of Educ., 20-
cv-5061(PAC\(SN) (ECF No. 6); Order dated May 19, 202) in KR. abo L.S. v. NYC, Dept of Educ., 21-cv-2299
(JPC\(SN) (ECF No. 11); and Order dated May 20, 2021 in PE obo LF vu NYC, Dept of Edue., 20-cv-10513 (IPC)

(BCM) (ECF No. 16). ,

 
Case 1:21-cv-03388-DLC Document11 Filed 05/25/21 Page 3 of3

See ST obo J.T. v. N.¥C. Dept of Educ., 20-cv-3816 (GHW)(RWL) Transcript 9/11/20
(emphasis added) excerpt annexed hereto.

Defendant believes that if attorney billing records are provided, the parties have a very
high likelihood of fully resolving this matter within 90 days. Therefore, Defendant respectfully
requests that this action be stayed for 90 days, and that Plaintiff’s counsel be directed to provide
attorney billing records no later than June 4, 2021.

Thank you for considering these requests.
Respectfully submitted,

/s/

Martha Nimmer
Special Assistant Corporation Counsel

 

ce: Irina Roller, Esq. (via ECF)

a hl Se eclercdl
fjnoce CL

</or/

 

 
